                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


JIN NAKAMURA,

                          Plaintiff,

v.                                                           Case No. 17-4029-DDC-GEB

WELLS FARGO BANK,
NATIONAL ASSOCIATION, d/b/a
WELLS FARGO DEALER
SERVICES, INC.,

                          Defendant.


                                    MEMORANDUM AND ORDER

         This matter comes before the court on plaintiff Jin Nakamura’s Unopposed Motion for

Final Approval of Settlement (Doc. 136). Defendant Wells Fargo Bank, N.A. d/b/a Wells Fargo

Dealer Services, Inc., has agreed to the Settlement in full. The court held a hearing on plaintiff’s

motion on May 15, 2019. The court has considered the parties’ papers, relevant legal authority,

the arguments made by the parties in favor of the settlement, and the record in this case. The

court grants plaintiff’s Motion for Final Approval based on the following findings and factors:

         Plaintiff, on behalf of himself and on behalf of the proposed Settlement Class, and

Defendant have agreed, subject to court approval, to settle the above-captioned litigation on the

terms set forth in the August 25, 2018, Settlement Agreement;

         This court has reviewed and considered the Settlement Agreement1 the parties have

entered into, as well as all exhibits to it, the record in this case, the briefs and arguments of




1
     The referenced Settlement Agreement is attached as Exhibit 1 to this Memorandum and Order.
counsel, and supporting exhibits;

       Plaintiff has moved for an order granting final approval of the Settlement Agreement

and final certification of the Settlement Class;

       This court finds that the action meets all the prerequisites of Federal Rule of Civil

Procedure 23; and

       All defined terms contained in this Memorandum and Order have the same meanings as

set forth in the Settlement Agreement.

       IT THEREFORE IS ORDERED BY THE COURT THAT:

1.     The court has personal jurisdiction over the plaintiff and all Class Members and subject

       matter jurisdiction to approve this Settlement Agreement;

2.     Under Rule 23, and solely for purposes of this Settlement, the court certifies the Class,

       finding that questions of law and fact common to all members of the Settlement Class

       predominate over questions affecting only individual members, and certification of the

       Settlement Class for purposes of settlement is superior to other available methods for the

       fair and efficient resolution of this controversy, satisfying Rule 23(b)(3);

3.     The court grants the Motion for Final Approval of the Settlement and fully and finally

       approves the Settlement Agreement, incorporating into this Order and Final Judgment the

       Settlement Agreement. All terms used in this Memorandum and Order shall have the

       same meaning as set forth in the Agreement. The court finds the settlement’s terms to be

       fair, reasonable, and adequate under Rule 23, and directs its consummation under its

       terms and conditions;

4.     The Settlement Agreement and the Final Approval Order and Judgment are binding upon,



                                                   2
     and have res judicata and preclusive effect in, all pending and future lawsuits or other

     proceedings encompassed by the Released Claims maintained by or on behalf of the

     Releasors;

5.   The court finds that the notice given to the Class Members under the Notice Plan: (a)

     constituted the best notice practicable under the circumstances; (b) constituted notice that

     was reasonably calculated under the circumstances to apprise Class Members of the

     pendency of the Action, of their right to object to or exclude themselves from the

     proposed Settlement as applicable, of their right to appear at the final approval hearing,

     and of their right to seek relief; (c) constituted reasonable, due, adequate, and sufficient

     notice to all persons entitled to receive notice; and (d) complies in all respects with the

     requirements of Rule 23, due process, and all other applicable law;

6.   Class Counsel and the named plaintiff have represented the Class Members adequately

     for purposes of entering into and implementing this Agreement and Settlement, and,

     under Rule 23, the court makes final appointment of Rex A. Sharp, Ryan C. Hudson, and

     Scott B. Goodger of Rex A. Sharp, P.A.; Bryce B. Bell and Mark W. Schmitz of Bell

     Law, LLC; and A. Scott Waddell of Waddell Law Firm, LLC as Class Counsel in this

     matter;

7.   Named plaintiff Jin Nakamura has requested an incentive award in the amount of

     $76,875. An incentive award would reduce the amount distributed to the other class

     members by the amount awarded. During the settlement approval hearing, class counsel

     represented that Mr. Nakamura had devoted about 200 hours to the case in his role as

     class representative. Counsel also explained that Mr. Nakamura, who is active duty in the



                                                3
United States Army, had traveled from his duty station in South Korea for the case. The

first time, he used personal leave time to return to California to participate in the

mediation of the case. The second time, he traveled to Kansas City, Kansas, for the

settlement approval hearing. Counsel also informed the court that Mr. Nakamura had:

(1) participated in the second mediation session via Skype (participation that required him

to stay awake all night because of the time difference between South Korea and

California); (2) appeared for a day-long deposition on his final day of personal leave

before returning to South Korea; and (3) had refused, pre-certification, an offer to settle

his personal claim against defendant because he was unwilling to abandon the rights of

his fellow class members.

       To support his request for an incentive fee, class counsel’s Memorandum argues:

“Normally, the incentive award is a percentage of the total common recovery to the

Class.” Doc. 137 at 17. The court disagrees with this proposition. Our Circuit rejected

this approach in Chieftain Royalty Co. v. Enervest Energy Institutional Fund XIII-A, L.P.,

888 F.3d 455, 468 (10th Cir. 2017). “The district court granted [the class representative]

a ½% incentive award of $260,000. Yet the weight of authority apparently disfavors

percentage-based awards.” Id. (citing Newberg on Class Actions § 17:16 (5th ed. 2016)

(“Percentage-based incentive awards are disfavored, if not altogether forbidden.”)). The

cited passage from the Newberg treatise provides five reasons, but the Circuit identified

one of them as the most important: “[S]caling those rewards according to the size of the

common fund is at best a rough proxy in that the services and risks are not necessarily

directly related to the size of the settlement.” Id. (quoting Newberg § 17:16). This

passage in Chieftain Royalty concludes—again quoting Professor Newberg—with this


                                           4
observation: “If a percentage calculation is to be made at all, it should be made only to

‘check a flat award for excessiveness by reference to the percentage of the fund it

represents.’” Id. at 469. Having rejected the percentage-based approach, Chieftain

Royalty “examine[d] whether the award to [the class representative] can be justified as

payment at a reasonable rate for reasonable time expended on services rendered that were

helpful to the litigation and did not duplicate what could be performed less expensively

by counsel.” Id. To evaluate the proposed award for Mr. Nakamura here, the court

engages the same analysis.

        At the settlement hearing, class counsel represented that Mr. Nakamura had

devoted about 200 hours of work to the case. But, no one provided the court with

records, much less “detailed contemporaneous records.” Id. While the estimate here

resembles the “approximations and generalities” deemed insufficient in Chieftain

Royalty, id., class counsel provided several specific examples of Mr. Nakamura’s

engagement in class representative duties. While this estimate is far from ideal, the court

accepts the 200 hours as the basis for the hour-based analysis it must perform.

        That determination leaves the next task: choosing a reasonable hourly rate. For

starters, the court cannot adopt the rate implied by plaintiff’s request: just north of $384

per hour ($76,875 ÷ 200 hours). Nothing in the record supports it, and to employ it

would depart dramatically from the rates used and implied by this court’s cases. In

Freebird, Inc. v. Merit Energy Co., for example, Judge Vratil approved an incentive

award of $48,293 for a class representative who had committed 1,500 hours to the case.

No. 10-1154-KHV, 2013 WL 1151264, at *5 (D. Kan. Mar. 19, 2013). This translates to

about $32 per hour for a class representative who, like Mr. Nakamura here, demonstrated



                                          5
        admirable resolve. Judge Vratil described that class representative’s diligence in this

        fashion: “Due in part to her efforts and persistence in bringing this case, class members

        now get the benefit of a favorable settlement.” Id. The same can be said for Mr.

        Nakamura, who refused an opportunity to settle his own case and abandon the class at an

        early stage. Had he done so, his fellow class members would have recovered nothing.

                  Applying the approach recently adopted by the Circuit, the court awards Mr.

        Nakamura $10,000 for his 200 hours of work as an incentive award. This represents $50

        per hour, an increase over the rate used in 2013. Closing this analysis, the court reiterates

        what it said to Mr. Nakamura directly at the hearing. The court’s substantial reduction in

        his request does not manifest any disrespect for Mr. Nakamura or the service he

        performed. Instead, it is designed to comply with the approach adopted in Chieftain

        Royalty, a ruling that postdates many of this court’s earlier decisions on this issue.2

8.      The court dismisses with prejudice all claims in this action and, except as otherwise

        explicitly provided for in the Settlement Agreement, does so without costs awarded to

        either side;

9.      The court discharges and releases the Releasees from all Released Claims and

        permanently bars and enjoins the institution and prosecution, by Releasors and/or any



2
    The court recognizes the Erie nuance at play in Chieftain Royalty. Because diversity of citizenship had provided
that court with subject matter jurisdiction, the Circuit concluded that it must apply state law to evaluate the
attorneys’ fees and class incentive requests. 888 F.3d at 460, 468 (“We think it clear that, as with the attorney-fee
award discussed above, Erie requires us to apply Oklahoma law” to the class incentive analysis.). Here, in contrast,
federal question jurisdiction confers subject matter jurisdiction on the court. So, one could argue, Chieftain Royalty
doesn’t apply. But, this argument won’t withstand careful attention. The Tenth Circuit concluded quickly that
Oklahoma law hadn’t addressed class incentive awards. Id. So, the court turned to “other state court decisions,
federal decisions, and the general weight and trend of authority.” Id. (quoting Sender v. Simon, 84 F.3d 1299, 1303
(10th Cir. 1996)). The court’s analysis was dominated by federal court decisions. See 888 F.3d at 468–70 (citing
four cases, all by federal courts). And, it relied on § 17:16 of the Newberg treatise. With one exception, that section
of the treatise relies exclusively on federal court decisions. The court predicts that the Circuit would apply the
principles in Chieftain Royalty equally to federal question cases, and thus the court applies them here.

                                                          6
      other Person not otherwise excluded, of any and all of the Released Claims;

10.   The court determines that the Settlement Agreement and any proceedings taken pursuant

      to it are not and should not in any event be offered or received as evidence of a

      presumption, concession, acknowledgment, or an admission of liability or of any

      wrongdoing by defendant or any Releasee or of the suitability of these or similar claims

      to class treatment for litigation, trial, or any other purpose except settlement; provided,

      however, that reference may be made to this Agreement and the settlement in such

      proceedings as may be necessary to effectuate the Agreement;

11.   The court, to the extent permitted by law, reserves continuing and exclusive jurisdiction

      over the Settlement, including all future proceedings, if any, concerning the

      administration, consummation, and enforcement of this Agreement;

12.   The court authorizes the Settling Parties, without further approval from the court, to agree

      to and adopt such amendments, modifications, and expansions of the Settlement

      Agreement as shall be consistent in all material respects with this Order and Judgment

      and not limit the rights of the Settling Parties or Class Members; and containing such

      other and further provisions consistent with the terms of the Settlement Agreement to

      which the Settling Parties expressly consent in writing.

      IT IS SO ORDERED.

      Dated this 21st day of May, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                7
